Doderidge, J.
If I devise land to I. S. to give and dispose to I. D. he must dispose of it to I. D. But here, it is given to dispose at her will and pleasure, which perhaps may make a difference.
Sed per Curiam. If the wife dies without feoffment, the heir shall have the land.
Afterwards other matters were moved in this case, but it depends on the above point.
And Henden moved this case. A wife is disseised and the husband releases all demands, and the wife levies a fine—the husband may enter. And he said, if a wife levies a fine as a feme sole, if the husband enter, it shall be void, otherwise the wife is barred. 16 Ass. 17. A release of all demands releases the right of entry, and the entry itself. 8 Rep. 147. And the husband in the above case cannot enter, and therefore the wife is barred. 11 H. 4. 24. Per Green. If a wife delivers goods, trespass lies, but otherwise, in the case of an infant, if he delivers goods with his own hands. Pas. 32 El. rot. 1017. adjudged to this purpose. See this case continued, postea,p. 39 and 134. 1 Cr. 678. 734